Title: To George Washington from Juan Manuel de Cagigal, 26 May 1783
From: Cagigal, Juan Manuel de
To: Washington, George


                  
                     
                        
                     Mui Senor mio:Havanna 26 de Mayo de 1783
                     Ya que las presentes circunstancias no me han permitido concluida la Guerra, y de regrèso à Espana visitar—esos famosos Paises, y tenèr el honor de conocèr personalmente al Fabio de estos tiempos, como lo habia premeditado; permitame V.E. lo haga per medio de esta Carta, Ofreciendome à su disposicion, y recomendandole al mismo tiempo mi Edecan el Teniénte Coronel Dn Francisco de Miranda, que con el propio designio se acaba de embarcar para Philadelphia: su caracter, instruccion, y demas circunstancias me han merecido siempre singular distincion, y espero le hagan acrehedor igualmente al àprecio, y éstimacion de V.E.; que celebrare infinito.
                     Soy constante admirador de las heroicas Virtudes de V.E.; y por lo tanto tendre siempre singular satisfaccion en servirle, y que me mande quarto fuese de su mayor agràdo.
                     Nuestro Senor guarde su apreciable vida muchos anos, y conserve sus gloriosos Hechos à la inmortalidàd. Havan 26. de Mayo de 1783.   
                     
                  Juan Man. Cagigal
                        Tente Genl
                  TranslationSir,Havana 26 May 1783
                     As circumstances do not permit me the war being ended & on my return to Spain to visit as I intended your famous Country & to get personally acquainted with the Fabius of the age, permit me to assure you by means of this Letter of my sincere respect, & to recommend to you at the same time my Aid de Camp Lieutenant Colonel Don Francisco de Miranda, who is going to embark with the same design for Philadelphia—His character, his knowledge & other Circumstances have always shewn him to be deserving of a particular distinction, I hope you will find him also deserving of your Esteem & attention, which will give me a real pleasure & satisfaction.
                     I am a constant admirer of your heroic Virtues, it will always be a singular satisfaction to me to serve you, & I beg you will command me at all times & in all circumstances.
                     May God preserve many years your precious life, & consign your glorious deeds to immortality.  I have the honor to be &c. 
                     
                        Juan Manuel de Cagigal
                        Lieutent General
                     
                  
               